DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities:  On line 3, claim 6 recites “firs” instead of “first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the case” recited in claims 13, 14 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. Publication No. 2020/0077000).  Lee teaches an optical system, comprising: a movable portion 200 used for connecting to an optical element having an optical axis, comprising: a bottom 110 having a window corresponding to the optical axis A; a first blade 530/630 corresponding to the window, and is movable relative to the bottom; a connecting element 522/523 movable relative to the bottom and is used for bringing the first blade to move; a first driving assembly 519/520/521 used for driving the connecting element to move relative to the bottom; a fixed portion 110, wherein the movable portion is movable relative to the fixed portion; and a second driving assembly 710/810/830 used for driving the movable portion to move relative to the fixed portion (paragraph 77-79), wherein the fixed portion has a polygonal structure (rectangular) when viewed along the optical axis (see fig. 2). Regarding claim 2, the first driving assembly 519/520/521 and the second driving assembly 710/810/830 are disposed on different sides of the movable portion. See fig. 2.  810 is on a side opposite 520 while 710 and 830 are on sides adjacent the side 520 is on.  Regarding claim 3, the first driving assembly 520/521 does not overlap the second driving assembly when viewed along the optical axis. See fig. 2.  Regarding claim 4, annotated figure 6 below depicts a second blade 650, the first blade has a first notch edge, a first edge connecting to the first notch edge, a second edge connecting to the first notch edge, when viewed along the optical axis, at least a portion of the first edge of the first blade and at least a portion of the second edge of the first blade overlap the second blade. Regarding claim 6, the movable portion further comprises a second blade 650, a first hollow portion 635 is formed in the first blade, a second hollow portion 655 is formed in the second blade, and at least a portion of the firs hollow portion overlaps the second hollow portion when viewed along the optical axis. See fig. 6. Regarding claim 7 a middle plate 640 is disposed between the first blade and the second blade. Regarding claim 8, the bottom 110 has a thickness greater than 640 as shown in figures 7A-7C. Regarding claim 9, a portion of the connecting element 523 is exposed from the middle plate when viewed along the optical axis. figures 7A-7C. Regarding claim 10, the connecting element has a concave portion (space which accommodates 521a in fig. 4), and the first driving assembly comprises: a first driving magnetic element 521a (fig. 4) disposed in the concave portion; and a first driving coil 521b (fig. 5A) disposed outside the concave portion. The applicant is directed to review figures 4 and 5A. Regarding claim 11, the movable portion further comprises a holder 300, and the first driving coil does not overlap the holder when viewed along the optical axis. Figures 2 and 5A depict the driving coil not overlapping the holder when viewed along the optical axis. Regarding claim 12, a circuit element (position sensor 810c)  and the first driving coil 521b are disposed on opposite sides of the holder. See fig. 2. Regarding claim 13, the case 500 or 200 is in contact with the holder 300. Regarding claim 20, the first driving assembly comprises: a driving magnetic element 521a; a driving coil 521b; and a positioning magnetic element 521c, wherein the positioning magnetic element partially overlaps the driving magnetic element and does not overlap the driving coil when viewed along the optical axis (see 521c dotted line in fig. 3 as well as paragraph 117.

    PNG
    media_image1.png
    811
    495
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication No. 2020/0077000) in view of PARK (U.S. Publication No. 2018/0343370). Lee teaches the salient features of the claimed invention except for wherein the movable portion further comprises balls disposed between the connecting element and the case. Park teaches in figures 4 and 9 that it was known to use balls 516 between the connector and the case. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of PARK for the purpose of smoother movement/less friction. Regarding claim 19, fig. 4 depicts that the first driving assembly comprises a first driving magnetic element 521a, and the first driving magnetic element and the balls are disposed on opposite sides of the connecting element and in contact with the connecting element.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852